DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 is directed to a signal per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein for each file (310) a content information….”, wherein the claim previously recites “a file structure table (310). The claim language is not consistent because 310 seems to be a file structure table not a file.
Claim 2 recites the limitation "the data items”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “A method…..according to claim 1 for facilitating…..at a receiver”. Claim 1 recites a receiver. It is unclear if the first receiver is the same as the receiver recited in claim 1.
Claim 7 recites “after catching a synchronization (804, 805)….”. It is unclear what is meant by “catching a synchronization” and this step is never mentioned in claims 1 and 7.
Claim 7 recites “after all chunks have been downloaded (808), closing the synchronization filter is closed (809)”. It is unclear what is meant by this limitation.
Claim 8 recites “a step of receiving, during the data download process (803)….”. Looking back at process 803 in claim 7, it seems that 803 is opening a synchronization filter, not data download process.
Claim 11 recites “A system…..according to claim 1 for facilitating…..at a receiver”. Claim 1 recites a receiver. It is unclear if the first receiver is the same as the receiver recited in claim 1.
Claim 11 recites the limitation "the download pace”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a Bitrate and Download unit (112) and then a “Filter Selection unit” with the same reference number (112)
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/               Primary Examiner, Art Unit 2426